          Case 2:20-cv-02540-AC Document 12 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JEREMY KENNETH BONDERER,                        No. 2:20-cv-2540 AC P
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14       UNKNOWN,
15                       Defendants.
16

17           Plaintiff is a county prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983.

19           On December 18, 2020,1 plaintiff filed a complaint that alleged his Fourteenth

20   Amendment rights had been violated by four Doe defendants. ECF No. 1. By order filed April 7,

21   2021, the undersigned screened the complaint and found that plaintiff had stated a cognizable

22   claim for relief, but that the complaint would not be served due to the impossibility of serving

23   unknown individuals. ECF No. 6. Plaintiff was provided sixty days to identify the Doe

24   defendants. Id. at 5. Shortly before the deadline expired, plaintiff requested an extension of the

25   time to identify the defendants on the ground that he was seeking the information through the

26   1
       Since plaintiff is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
27   rule. Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing rule that a prisoner’s court
     document is deemed filed on the date the prisoner delivered the document to prison officials for
28   mailing).
                                                         1
        Case 2:20-cv-02540-AC Document 12 Filed 07/27/21 Page 2 of 2


 1   grievance process, which could take up to an additional two months. ECF No. 8 at 3. The
 2   request was granted and plaintiff was given an additional sixty days, up to August 6, 2021, to
 3   identify the defendants. ECF No. 9. Plaintiff has now filed a motion that states he was unable to
 4   identify the defendants through the grievance process and would like to proceed against the Doe
 5   defendants. ECF No. 10.
 6          As the court previously advised, it is unable to serve the complaint without knowing the
 7   identities of the defendants. In other words, this case cannot proceed until the defendants have
 8   been identified. Since plaintiff represents that he is unable to identify the defendants, he will be
 9   required to show cause in writing why this case should not be dismissed for failure to identify a
10   defendant for service.
11          Accordingly, IT IS HEREBY ORDERED that:
12          1. Plaintiff’s motion to proceed against the Doe defendants, ECF No. 10, is DENIED.
13          2. Within thirty days of the service of this order, plaintiff must show cause in writing
14   why this case should not be dismissed for failure to identify any defendant for service.
15   DATED: July 27, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
